 Case 4:19-cv-00035-WTM-CLR Document 18 Filed 09/24/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


CHERYL RENEE DOSSEY,

      Plaintiff,

V.                                             CASE NO. CV419-035


ANDREW SAUL, Social Security
Administration,

      Defendant.




                                 ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc.    14),   to   which   Plaintiff        filed    an

objection (Doc. 16).          After a careful de novo review of the

record, the Court concludes that Plaintiff's objections are

without merit. Accordingly, the report and recommendation is

ADOPTED    as   the    Court's     opinion   in    this   case       and    the

Commissioner's final decision is AFFIRMED. Accordingly, the

Clerk of Court is DIRECTED to close this case.


     In her objections. Plaintiff argues the Magistrate Judge

erred in upholding the ALJ's decision for two reasons: (1)

the ALJ failed to address evidence that neuropathy limited

Plaintiff (Doc. 16 at 5); and (2) the ALJ failed to address

evidence   that    Plaintiff      was   limited    due   to   her    need    of


assistive devices (Id. at
 Case 4:19-cv-00035-WTM-CLR Document 18 Filed 09/24/20 Page 2 of 3




       As to Plaintiff's first objection, Plaintiff has not

shown that the ALJ erred in failing to adequately consider

evidence of her neuropathy. The Magistrate Judge acknowledged

that there      was some evidence in the              record      regarding the

neuropathy      (Doc.    14    at     11),    but    correctly         notes     that

plaintiff s burden at this stage is to show the ALJ lacked

substantial      evidence       in    making    its    decision.          Dyer     v.

Barnhart, 395 F.3d 1206, 1210 (11^^ cir. 2005). Even if the

ALJ    should   have    considered      neuropathy      as    a    separate       and

distinct      condition.       Plaintiff      has    failed       to   show      this

neuropathy      caused       work-related      limitations          not    already

included in the ALJ's assessment of her residual functioning

capacity fRFC"). Moore v. Barnhart, 405 F.3d 1208, 1213 n.6

(11th Cir. 2005) f[T]he mere existence of . . . impairments

does not reveal the extent to which they limit her ability to

work . . . ."). Nothing in Plaintiff's objection establishes

that    the   ALJ   lacked     substantial      evidence       in      making     his

assessment regarding Plaintiff's limitations.

       Plaintiff also alleges that the Magistrate erred in

upholding the ALJ's determination that Plaintiff's use of

assistive     devices    did    not   limit    her   RFC.    (Doc.      16 at     8.)

Plaintiff asserts that the Magistrate Judge supplied his own

analysis regarding Plaintiff's need for an assistive device.

(Id. at 8-9.)          The    Court disagrees. The           Magistrate        Judge
 Case 4:19-cv-00035-WTM-CLR Document 18 Filed 09/24/20 Page 3 of 3




merely agreed with the Government's position that the record

failed to establish Plaintiff required use of an assistive

device for the necessary time periods. (Doc. 14 at 10.) The

Magistrate      Judge   also   noted    that   the ALJ had        considered

Plaintiff s      use    of     a     wheelchair     and    her    ambulatory

limitations     in   formulating       the   RFC.   (Id.   at    11.)   Again,

Plaintiffs objections do not to establish that Plaintiff was

disabled   or    that   the    ALJ    lacked   substantial       evidence   to

support its determination. ^'A reviewing court should                     ^not

disturb a clearly articulated credibility finding supported

by substantial evidence.' " Taylor v. Acting Comm'r of Soc.

Sec. Admin., No. 18-11978, 2019 WL 581548, at *2 (11th Cir.

Feb. 13, 2019) (citing Mitchell v. Comm'r of Soc. Sec., 771

F.3d 780, 782 (llth Cir. 2014)). This Court finds that the

ALJ clearly articulated his reasons for finding Plaintiff

failed to prove she was disabled within the meaning of the

Social Security Act and that these reasons are supported by

substantial evidence.


     SO ORDERED this                  day of September 2020.



                                        WILLIAM T. MOORE, JlT.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
